Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
The limitations “an OCC is applied” and “the OCC information from the UE” are worded confusingly, as they could be referring to the OCC information sent by the base station, or a secondary OCC sent by the UE (i.e. OCC from the UE).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 4, 8, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “decovering” or “decover” deployed in claims 4 and 12 as well as in the corresponding specification para. 119+ cannot be readily found in Webster dictionary (or other English dictionary). Examiner is unsure if the Applicant is conveying “discover” or “recover” or “uncover” (each have different definition & interpretation) for the above unknown term. This render the claims as their entirety (& the corresponding specification citations) incomprehensible to prosecute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0149295) in view of 3GPP TSG RAN WG1 Meeting 91 (R1-1719913).
Regarding claims 1 and 9, Wang describes a base station/an uplink data decoding method of a base station in a wireless communication system (para. 50, receiving device to decode & demodulate associated data signaling or data, either being a wireless device for downlink transmission or a base station for uplink transmission, para. 5) , the method comprising: 
[a transceiver configured to transmit and received a signal; and a controller configured to:]
estimating a phase noise by receiving a demodulation reference signal (DMRS) and a PTRS (para. 80, phase noise estimation using joint design for DM-RS and PT-RS a radio channel, by obtaining received information about DM-RS and PT-RS, see abstract);
decoding a data received from the UE by compensating for the phase noise (abstract & para. 7 or 80, use of PT-RS & DM-RS for UL & DL phase noise 
Wang also describes:  transmitting, to a user equipment (UE), phase tracking reference signal (PTRS) (para. 7, PTRS sent downlink), but fails to further explicitly describe:
transmitting allocation information including PTRS port information and orthogonal cover code (OCC) information; and
the PTRS to which an OCC is applied according to the OCC information from the UE.
	3GPP also describes PT-RS design (title), further describing:
transmitting allocation information including PTRS port information and orthogonal cover code (OCC) information (p. 2 sections 2.2 & 2.3, UE is being assigned (transmitted) the PT-RS related DMRS port indices (PTRS port information) and OCC-related Cyclic Shift (CS) value (OCC information)).
the PTRS to which an OCC is applied according to the OCC information from the UE (para. 2.3, PTRS time location determined by CS value (OCC information)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmitting allocation information of Yang to include PTRS port & OCC info where PTRS to which OCC is applied is according to OCC from the UE as in 3GPP.
	The motivation for combining the teachings is that this provides an association method between PT-RS port & DMRS port for the PT-RS design (3GPP section 3).
	Regarding claims 2 and 10, Wang and 3GPP combined describe:

Regarding claims 5 and 13, Wang describes a user equipment (UE)/downlink data decoding method of a UE in a wireless communication system (para. 50, receiving device to decode & demodulate associated data signaling or data, either being a wireless device for downlink transmission or a base station for uplink transmission, para. 5), the method comprising: 
[a transceiver configured to transmit and received a signal; and a controller configured to:]
estimating a phase noise by receiving a demodulation reference signal (DMRS) and a PTRS to which an OCC is applied according to the OCC information from the base station (para. 80, phase noise estimation using joint design for DM-RS and PT-RS a radio channel, by obtaining received information about DM-RS and PT-RS, see abstract); and
decoding a data received from the base station by compensating for the phase noise (abstract & para. 7 or 80, use of PT-RS & DM-RS for UL & DL phase noise estimation/compensation when decoding & demodulating data signaling or data, para. 50). 
Wang also describes:  receiving, from a base station, phase tracking reference signal (PTRS) (para. 7, PTRS sent uplink), but fails to further explicitly describe:

the PTRS to which an OCC is applied according to the OCC information from the UE.
	3GPP also describes PT-RS design (title), further describing:
receiving, from a base station, phase tracking reference signal (PTRS) allocation information including PTRS port information and orthogonal cover code (OCC) information in a frequency domain (p. 2 sections 2.2 & 2.3, UE is being assigned (transmitted) the PT-RS related DMRS port indices (PTRS port information) and OCC-related Cyclic Shift (CS) value (OCC information)).
the PTRS to which an OCC is applied according to the OCC information from the UE (para. 2.3, PTRS time location determined by CS value (OCC information)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmitting allocation information of Yang to include PTRS port & OCC info where PTRS to which OCC is applied is according to OCC from the UE as in 3GPP.
	The motivation for combining the teachings is that this provides an association method between PT-RS port & DMRS port for the PT-RS design (3GPP section 3).
Regarding claim 6, Wang and 3GPP combined describe:
wherein the PTRS is transmitted to the UE by allocating a plurality of PTRS ports to the same resource and by applying the OCC to the PTRS (3GPP p. 2 sections 2.3, UE is being assigned the PT-RS time location (allocation) for PT-RS transmission using .
Allowable Subject Matter
Claims 3, 7, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to further explicitly describe:
wherein the OCC information is configured such that: the OCC is applied to the PTRS in at least one of a frequency domain and a time domain based on orthogonal frequency-division multiplexing (OFDM); 
the OCC is applied to the PTRS based on at least one of a length or a phase of the OCC in case that the OCC is applied to the PTRS according to cyclic prefix orthogonal frequency-division multiplexing (CP-OFDM) in the frequency domain; and 
the OCC is applied to chunk blocks by applying the same OCC to PTRS allocated in the same chunk block of discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) or the OCC is applied to grouped PTRSs by grouping PTRSs belonging to a plurality of chunk blocks in case that the OCC is applied to the PTRS according to DFT-s-OFDM in the time domain.
Regarding claim 7, the prior art fails to further explicitly describe:
wherein the OCC information is configured such that: the OCC is applied to the PTRS in the frequency domain; and 
the OCC is applied to the PTRS based on at least one of a length or a phase of the OCC in case that the OCC is applied to the PTRS according to cyclic prefix orthogonal frequency-division multiplexing (CP-OFDM) in the frequency domain.
Regarding claim 11, the prior art fails to further explicitly describe:
wherein the controller comprises: 
a PTRS allocation information configuration unit configured to apply the OCC to the PTRS in at least one of a frequency domain and a time domain based on orthogonal frequency-division multiplexing (OFDM), and 
the PTRS allocation information configuration unit applies the OCC to the PTRS based on at least one of a length or phase of the OCC in case that the OCC is applied to the PTRS according to cyclic prefix orthogonal frequency-division multiplexing (CP-OFDM) in the frequency domain, and applies the OCC to the PTRS based on at least one of a length or a phase of the OCC in case that the OCC is applied to the PTRS according to cyclic prefix orthogonal frequency-division multiplexing (CP-OFDM) in the frequency domain.
Regarding claim 15, the prior art fails to further explicitly describe:
wherein the OCC information is configured such that the OCC is applied to the PTRS in the frequency domain, and the controller applies the OCC to the PTRS based on at least one of a length or a phase of the OCC in case that the OCC is applied to the PTRS according to cyclic prefix orthogonal frequency-division multiplexing (CP-OFDM) in the frequency domain.
	The closest prior art for all above claims 3, 7, 11 and 15, Xi (US 2021/0044467) describing acquiring DMRS ports corresponding to PTRS ports & transmitting PTRSs to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Werner (US 2021/0083816) describing PTRS for NR CSI-RS (title), Jiang (US 2021/004440) describing transmission of reference signal, port info of DMRS, port correspondence info of PTRS & SRS (abstract), Moles Cases (US 2019/0215118) describing configuration of PTRS (title), Moles Cases (US 2020/0186208) describing configuration of PTRS port selection (title), Sun (US 2020/0021470) describing sending resource configuration and the actual CSI-RS & PT-RS (fig. 10), Huang (US 2018/0367360) describing determination of location in frequency domain where PTRS is located based on ID of DMRS port associated with the PT-RS (title & fig. 1 #101), Jiang (US 2021/0044400)  describing transmitting the reference signal:  phase tracking reference signal (PTRS), and a second DMRS type is a DMRS pattern based on frequency domain orthogonal covering code (FD-OCC) (para. 4), and Davydov (US 2021/0168011) describing PT-RS configuration (title).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469